—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered December 19, 1991, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The evidence of the defendant’s guilt consisted, among other things, of his admission that he was at the Newburgh motel where the murder occurred at the time in question, the *816testimony of two informants placing the defendant at the murder scene and specifying the weapon and method he used to kill the victim, independent police investigations which corroborated the information provided by the informants, the recovery of the murder weapon in the defendant’s apartment, and the defendant’s two confessions to the murder.
We have examined the defendant’s remaining contentions and find them to be without merit. Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.